12 F.3d 212
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph FERNANDEZ, Plaintiff-Appellant,v.POWERQUEST BOATS, INC., a Michigan corporation, f/k/a PowerPlay Boats, Inc., Defendant-Appellee.
No. 92-2187.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1993.

On Appeal from the United States District Court, for the Western District of Michigan, No. 90-00709;  McKeague, Judge.
W.D.Mich., 798 F.Supp. 458.
AFFIRMED.
Before:  NORRIS and SILER, Circuit Judges;  HEYBURN, District Judge.*
PER CURIAM.


1
Plaintiff, Joseph Fernandez, appeals from the order of the district court granting summary judgment to defendant, Powerquest Boats, Inc.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
Because the reasons judgment should be entered for defendant have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion dated August 13, 1992.



*
 The Honorable John G. Heyburn, II, United States District Judge for the Western District of Kentucky, sitting by designation